                  Case 3:21-cv-05009-RJB Document 7 Filed 03/22/21 Page 1 of 2




 1   `

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA
 8
         DAVID LAWRENCE HENDERSON,
 9                                                          No. 21-5009-RJB-MLP
                                      Petitioner,
10             v.                                           ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION
11       JEFFREY A. UTTECHT,
12                                    Respondent.

13
            This matter comes before the Court on the Report and Recommendation of Magistrate
14

15   Judge Michelle L. Peterson (Dkt. 4) and Petitioner’s “Joinder and Motion to Show Cause” (Dkt.

16   6). The Court has considered the Report and Recommendation, the Petitioner’s objections, and

17   remaining record.
18
            Petitioner objects to the dismissal, without prejudice, of his habeas corpus petition for
19
     failure to exhaust state court remedies, asserting that he is not required to do so because the U.S.
20
     Constitution is the “supreme law of the land.” Dkt. 5. As stated in the Report and
21
     Recommendation, his assertions are meritless. The Report and Recommendation (Dkt. 4)
22

23   should be adopted, the petition dismissed without prejudice, and a certificate of appealability

24   should be denied. All pending motions should be stricken as moot.
25          It is ORDERED that:
26
            (1)      The Court adopts the Report and Recommendation (Dkt. 4 );

     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
               Case 3:21-cv-05009-RJB Document 7 Filed 03/22/21 Page 2 of 2




 1       (2)      Petitioner’s federal habeas Petition is dismissed without prejudice;

 2       (3)      A certificate of appealability is denied in this case;
 3       (4)      All pending motions are denied as moot.
 4
         (5)      The Clerk is directed to send copies of this Order to Petitioner, counsel for
 5                Respondent, and to the Hon. Michelle L. Peterson.

 6       DATED this 22nd day of March, 2021.
 7

 8

 9
                                         A
                                         ROBERT J. BRYAN
10                                       United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 2
